lonver|

IN THE COURT OF COMMON PLEAS O

Case 2:20-cv-01964-CCW Document 1-2 Filed 12/17/20 Page 1 of 9

20 ANG 26 Bit}: [4

ALLEW

CIVIL DIVISION.
COVER SHEET

eo SVT TA
F ALLEGHENY COUNTY, PENNSYLVANIA

 

 

'Plaintifffs)

ONLW.

 

Deiendant(s)

 

 

 

Vs

Vwxerscly of
: |
Rittsbeh

 

 

Case Number :
]

 

 

 

 

 

| Gh

“20 | 004164

 

 

Type of pleading :

Y= few Rial

 

Code and Classification :

 

 

Filed on behalf of

N. WwW,

(Name of the filing party)

 

 

Counsel of Record

 

a

Y Individual, If Pro Se

 

 

 

 

 

| Name, \), iA).

Address:
|

| Phone Number:

Email Address: (Who 3 Sd LTI@amea|.com
v

Attorney's State ID :

Required Information:

 
 

 

Attorney's Firm ID:

 

 

 

 

 

 
Case 2:20-cv-01964-CCW Document 1-2 Filed 12/17/20 Page 2 of 9

COURTS OF COMMON PLEAS OF THE STATE OF PENNSYLVANIA

 

COUNTY OF ALLEGHENY
Seinnnenicsinseittinimnmmitnesneina Ss ee x
\} | Index No.
SUMMONS
-against 7 Date Index No. Purchased
Univers - of Ki tis, wry
Defendant.
SR es eee ect laa lia cio icecrpetints den upiepuminseeissden i, XK

indicated below within twenty (20) days after the service of this Summons (not counting the day
of service itself), or within thirty(30) days after service is complete if the Summons is not
delivered personally to you within the State of New York.

YOU ARE HEREBY NOTIFIED THAT Should you fail to answer, a judgment will be entered
against you by default for the relief demanded in the complaint.

Dated: 08/24/2020

i
Now,

wien ein
NWo3S4 271 @ 9!

Page 1 of 7
 

 

COURTS OF COMMON PLEAS OF THE STATE OF
PENNSYLVANIA

COUNTY OF ALLEGHENY

 

 

 

 

N). A.
Plaintiff,

Vv

Unversity o Vets by i
: |

Defendant.

 

Page 20f7
 

Case 2:20-cv-01964-CCW Document 1-2 Filed 12/17/20 Page 4 of 9

BACKGROUND

ks The plaintiff graduated college among the top of his class in the biological
sciences with honors. He scored in the ninety percentiles of the two science portions (includes

physics, chemistry, biology, and biochemistry) of the national medical college admission test

(MCAT).

Z. The plaintiff interviewed for graduate school and got accepted at an Ivy
University but subsequently decided to accept an offer from a graduate program at the University

of Pittsburgh, School of Medicine.

3. At the commencement of his graduate program in Fall 2019, the plaintiff has been

engaged in a few court proceedings 1» SERGI WSS RUS TT aetna ae Sh a Ra eerie
iacaleeeineatttioieniaen: claims such as intentional discrimination and

retaliation.

4, The plaintiff became subjected to retaliation by some of his lecturers and the
leadership of his specific graduate program at the University of Pittsburgh. The plaintiff was
intentionally being graded harder than the other students with the intention to undermine his

academic abilities and/or dismiss the plaintiff from the program.

ai These retaliatory actions were not arbitrary but aligned with a deceptive argument

that at least one of the ongoing lawsuits defense attorneys desperately wish to present.

Page 3 of 7
 

Case 2:20-cv-01964-CCW Document 1-2 Filed 12/17/20 Page 5 of 9

6. The plaintiff was the only Black male in his cohort and possibly in that entire

graduate program.

2 The plaintiff did well in his other courses but scored a B- on the prime course that
he was being graded harder in. The plaintiff met with the director about three times before the
final grades were available and the director had promised to review the exams. The plaintiff had

simply requested that he compared the responses given for the scores assigned to students. The

director failed to review the exams and ES Te TA

8. The plaintiff was coerced by the director to meet with a psychologist/psychiatrist
after he disclosed that he was being intentionally graded harder and that he was being retaliated
against due to ongoing lawsuits. The plaintiff also disclosed that he was facing other retaliatory
actions on-campus because of the ongoing lawsuits. The plaintiff notified the Chancellor of the
University and the Executive Director of the Graduate Office about the retaliation he was facing

tied to ongoing lawsuits. But yet, the retaliations continued.

~_ oe , i hack: ts aie ie

Me ae The plaintiff did well in his courses in the Spring 2020 and Summer 2020. The
director reached out to plaintiff to register to retake the prime course that he got B- in. However,

the plaintiff declined to register for the course on principle, failure of the director to follow

through with an independent review, and the coordinated efforts related to ongoing lawsuits.

10. The director subsequently presented the plaintiff with an ultimatum as noted in
the attached confidential letter. Both scenarios align with the false premise that the ongoing
lawsuits wishes to argue, Additionally, the University of Pittsburgh also sought to “shield”

themselves from any possible lawsuits by upholding the deceptive premises.

Page 4 of 7
 

Case 2:20-cv-01964-CCW Document 1-2 Filed 12/17/20 Page 6 of 9

ll. The plaintiff is demanding a jury trial if there are any disagreements to the factual

allegations presented and relief sought herein,

12. The plaintiff will motion/cross-motion to amend this Complaint to include the
specific names of individuals and additional alle gations if the Defendant has any disagreements
to the factual allegations presented and relief sought herein or move to dismiss the Complaint.
The plaintiff did not want to commence this lawsuit, in part, to minimize additional retaliation as
he pursue his career to become a scientist. Moreover,'the't&ceptive premises that instigated this
lawsuit play in the desperate and corrupt minds of the defense attorneys in ongoing lawsuits.
While the baseless deceptive premises are not “presidential pardons” for the actions of their
client, it allows for needless argument and the involvement of additional witnesses and

discovery.

RETALIATION CLAIMS UNDER (1) PENNSYLVANIA HUMAN RELATIONS

ACT AND UNDER (2) TITLE VI

13. The plaintiff was harassed by staff from the military recruitment office with not
only repeated requests to join the military but repeated stalking. The initial ongoing court case
filed by the plaintiff included factual allegations against individuals making aggressive and
harmful attempts to coerce the plaintiff to join the military. The subsequent lawsuits are

essentially tied to the continued retaliation from various individuals with power and influence.

Page S5of7
 

 

Case 2:20-cv-01964-CCW Document 1-2 Filed 12/17/20 Page 7 of 9

14. The plaintiff has been harassed and/or defamed by some students, staff, and
faculty since the influence by the military recruitment office and outside influences penetrated

the University.

15. The director of the plaintiff graduate program also denied the plaintiff of

opportunities to engage in activities because of the director’s retaliatory actions.

16. The plaintiff is filing these Retaliation Claims under (1) Pennsylvania Human
Relations Act and under (2) Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000-d et seq
and similar Pennsylvania State Laws. The plaintiff who is a Black male has been engaging in
protected activity by filing claims such as a discrimination claim in other courts. The defendant
has taken a number of adverse actions against the plaintiff including the ultimatum presented in
the attached letter. The engagement in the protected activities is the primary source of the
retaliatory actions: the distain and unreasonable grading by lecturers: harassments and
defamations by staff and some students; and corrupted and conditional support by the leadership

of the graduate program and the University.
RELIEF

17, Declarative Order against the Defendant to do an independent and timely review
of the four exams for the course in question.

18. Declarative Order for a stoppage to retaliatory actions negatively impacting the
Plaintiff's academic and social life at the University of Pittsburgh.

19, Other Relief that the Court deemed just and appropriate.

Dated: August 24, 2020

Page 60f7
Case 2:20-cv-01964-CCW Document 1-2 Filed 12/17/20 Page 8 of 9

VERIFICATION

SD being duly sworn, deposes and says:

{ am the plaintiff in the ab |
Ove-entitled action. I have | |
know the contents thereof The same are true to my wc et oat

Stated to b xcept as to matte
é alleged on information and behalf and as to those matters I believe hee aga
e true,

=

 

   

Sworn to before me this

< dO
HY day fAXKS 294 2020

 

COMMONWEALTH OF PENNSYLVANIA
NOTARIALSEAL
Diane J. Parks, Notary Public
Pine Twpo., Allegheny County
My Commission Expires sept. 9, 2021
MEMBER. PENNSYLVANIA ASSOCIATION DE NOTARIES

 

Page 7 of 7

 
Case 2:20-cv-01964-CCW Document 1-2 Filed 12/17/20 Page 9 of9

CERTIFICATE OF COMPLIANCE

   

J certify that this filing complies with the provisions of the Case Records Public Access
Policy of the Unified Judicial System of Pennsylvania that require filing confidential information

and documents differently than non-confidential information and documents.

Submitted by: f\ a ee
Signature: N. Wl.
Name: N é Sn.)

 

 

Attorney No. (if applicable):

 

Rev. 7/2018
